 

Exhibit 10.1

 

Execution Version

 

CREDIT SUISSE SECURITIES (USA) LLC

CREDIT SUISSE AG
Eleven Madison Avenue
New York, NY 10010

 

CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street
New York, New York 10013

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281

UBS SECURITIES LLC

1285 Avenue of the Americas
New York, New York 10019

 

UBS AG, STAMFORD BRANCH

677 Washington Boulevard

Stamford, Connecticut 06901

 

CONFIDENTIAL

 

November 7, 2014

 

NCI Building Systems, Inc.

10943 North Sam Houston Parkway West

Houston, Texas 77064

Attention: Mark E. Johnson, Chief Financial Officer

 

Project Metallica
Commitment Letter

 

Ladies and Gentlemen:

 

You have advised us that NCI Building Systems, Inc., a Delaware corporation (the
“Company” or “you”), intends to acquire (the “Acquisition”), directly or
indirectly, all of the equity interests of the entity previously identified by
you to us as “Metallica” (the “Acquired Business”) pursuant to the Acquisition
Agreement (as defined in Exhibit A hereto). You have further advised each of
Credit Suisse AG (“CS”), Credit Suisse Securities (USA) LLC (“CS Securities”
and, together with CS, “Credit Suisse”), Citigroup Global Markets Inc. (“CGMI”)
on behalf of Citi (as defined below), Royal Bank of Canada (“Royal Bank”), RBC
Capital Markets* (“RBCCM”), UBS AG, Stamford Branch (“UBS”) and UBS Securities
LLC (“UBSS” and, collectively with Credit Suisse, CGMI, Royal Bank, RBCCM, UBS
and any Additional Committing Lenders, the “Committed Lenders”, “we” or “us”)
that, in connection with the foregoing, you intend to consummate the other
Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description and in the Summary of Principal Terms and Conditions attached hereto
as Exhibit B (the “Bridge Term Sheet”) and the Summary of Additional Conditions
attached hereto as Exhibit C (the “Summary of Additional Conditions”; together
with this commitment letter, the Transaction Description and the Bridge Term
Sheet, collectively, the “Commitment Letter”).

 



 



*RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 

 

 

 

For purposes of this Commitment Letter, “Citi” shall mean CGMI, Citibank, N.A.,
Citigroup USA, Inc., Citigroup North America, Inc. and/or any of their
affiliates as any of them shall determine to be appropriate to provide the
services contemplated herein (subject to the confidentiality, assignment and
other provisions hereof). It is understood and agreed that CGMI is entering into
this letter for and on behalf of Citi.

 

You have further advised each of the Committed Lenders that, in connection
therewith, it is intended that the financing for the Transactions will include
either (i) up to (x) $250 million in aggregate principal amount of senior
unsecured notes, subject to increase to fund any original issue discount in the
issue price of such notes (the “Notes”) in a Rule 144A private placement,
(ii) if all or any portion of the Notes are not issued on or prior to the date
on which the Acquisition closes, up to $250 million, less cash proceeds received
from the issuance of Notes, subject to increase as provided in the Bridge Term
Sheet, of senior unsecured increasing rate loans (the “Bridge Loans”) under the
senior unsecured credit facility (the “Bridge Facility”) described in the Bridge
Term Sheet or (iii) a combination of Notes and Bridge Loans. As used herein, the
term “Closing Date” means the date on which the Acquisition closes with the
proceeds of the Bridge Loans and/or Notes issued in a Rule 144A private
placement arranged by the Investment Banks (as defined in the Summary of
Additional Conditions).

 

In connection with the foregoing, each of CS, Citi, Royal Bank and UBS is
pleased to advise you of its several, but not joint, commitment to provide 28%,
24%, 24% and 24%, respectively, of the Bridge Facility (including without
limitation, any Bridge Loan OID Increase), subject only to the conditions set
forth in the Funding Conditions Provision (as defined below), the Summary of
Additional Conditions and under the heading “Conditions Precedent to Initial
Extension of Credit” in the Bridge Term Sheet.

 

It is agreed that each of CS Securities, Citi, RBCCM and UBSS will act as a
joint lead arranger and a joint bookrunner for the Bridge Facility (in such
capacity, each a “Lead Arranger” and, collectively with any other arrangers and
bookrunners appointed pursuant to the following paragraph, the “Lead
Arrangers”); provided that Credit Suisse shall have “left” placement in any and
all marketing materials or other documentation used in connection with the
Bridge Facility and shall hold the leading role, rights and responsibilities
conventionally associated with such “left” placement, including maintaining sole
“physical books” in respect of the Bridge Facility.

 

2

 

 

You may, on or prior to the date that is 20 days after the date of this
Commitment Letter, appoint additional agents, co-agents, lead arrangers,
bookrunners, managers or arrangers (any such agent, co-agent, lead arranger,
bookrunner, manager or arranger, an “Additional Committing Lender”) or confer
other titles in respect of the Bridge Facility in a manner and with economics
determined by you in consultation with the Lead Arrangers (it being understood
that, to the extent you appoint Additional Committing Lenders or confer other
titles in respect of the Bridge Facility, (x) each such Additional Committing
Lender will assume a portion of the commitments of the Bridge Facility on a pro
rata basis (and the commitments of the Committed Lenders with respect to such
portion will be reduced ratably) and (y) the economics allocated to the
Committed Lenders in respect of the Bridge Facility will be reduced ratably by
the amount of the economics allocated to such appointed entities upon the
execution by such financial institution of customary joinder documentation and,
thereafter, each such financial institution shall constitute a “Committed
Lender” hereunder and under the Fee Letter (as defined below)); provided that
(i) fees will be allocated to each such appointed entity on a pro rata basis in
respect of the commitments it is assuming or on such other basis as you and the
Lead Arrangers may agree and (ii) in no event shall the Lead Arrangers party to
this Commitment Letter as of the date hereof be entitled to less than 100% of
the economics of the Bridge Facility, in the aggregate, as a result of the
appointments of Additional Committing Lenders pursuant to this sentence. No
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter and other than in connection with any additional appointment
referred to above) will be paid to any Lender in connection with the Bridge
Facility unless you and we so agree.

 

3

 

 

The Committed Lenders reserve the right, prior to or after the execution of
definitive documentation for the Bridge Facility (which we agree will be
initially drafted by your counsel), to syndicate all or a portion of the
Committed Lenders’ commitments hereunder to a group of financial institutions
(together with the Committed Lenders, the “Lenders”) identified by the Committed
Lenders in consultation with you and reasonably acceptable to them and you with
respect to the identity of such Lender (in each case, such consent not to be
unreasonably withheld), it being understood that we will not syndicate to those
persons identified by you in writing to the Committed Lenders (or to their
affiliates so designated in writing) prior to the date hereof or to any
competitors of the Company or the Acquired Business or to any affiliates of such
competitors (such persons collectively, the “Disqualified Institutions”);
provided that, notwithstanding each Committed Lender’s right to syndicate the
Bridge Facility and receive commitments with respect thereto, it is agreed that
any syndication, assignment, or receipt of commitments in respect of all or any
portion of a Committed Lender’s commitments hereunder prior to the initial
funding under the Bridge Facility shall not be a condition to such Committed
Lender’s commitments nor reduce such Committed Lender’s commitments hereunder
with respect to the Bridge Facility (provided, however, that, notwithstanding
the foregoing, assignments of a Committed Lender’s commitments, which are
effective simultaneously with the funding of such commitments by the assignee,
shall be permitted) and, unless you otherwise agree in writing, each Committed
Lender shall retain exclusive control over all rights and obligations with
respect to its commitments, including all rights with respect to consents,
modifications, waivers and amendments, until the Closing Date has occurred.
Without limiting your obligations to assist with syndication efforts as set
forth below, it is understood that the Committed Lenders’ commitments hereunder
are not subject to or conditioned on the syndication of the Bridge Facility. The
Committed Lenders intend to commence syndication efforts promptly upon the
execution of this Commitment Letter and as part of their syndication efforts, it
is their intent to have Lenders commit to the Bridge Facility prior to the
Closing Date (subject to the limitations set forth in the second preceding
sentence). You agree actively to assist the Committed Lenders (and to use your
commercially reasonable efforts to cause Clayton Dubilier & Rice LLC and its
affiliates (collectively, the “Sponsor”) and the Acquired Business to actively
assist the Committed Lenders) in completing a timely syndication that is
reasonably satisfactory to them and you. Such assistance shall include, without
limitation, until the Closing Date, (a) your using commercially reasonable
efforts to ensure that any syndication efforts benefit materially from the
existing lending and investment banking relationships of you, the Sponsor and,
to the extent practical and appropriate, the Acquired Business, (b) direct
contact between senior management, representatives and advisors of you and the
Sponsor, on the one hand, and the proposed Lenders, on the other hand (and your
using commercially reasonable efforts to ensure contact between senior
management, representatives and advisors of the Acquired Business, on the one
hand, and the proposed Lenders, on the other hand), in all such cases at times
mutually agreed upon, (c) your and the Sponsor’s assistance, and your using
commercially reasonable efforts to cause the Acquired Business to assist, in the
preparation of a customary bridge teaser for the Bridge Facility and other
customary bridge marketing materials to be used in connection with the
syndication (the “Bridge Teaser”) and your using commercially reasonable efforts
to provide such Bridge Teaser (other than the portions thereof customarily
provided by financing arrangers, and limited, in the case of information
relating to the Acquired Business and its subsidiaries, to Required Information
(as defined in the Acquisition Agreement)) to us no less than 20 consecutive
calendar days prior to the Closing Date (or such shorter period ending upon the
issuance of the Notes) (provided that such consecutive day period shall (i) not
be required to be consecutive to the extent it would include November 26, 2014
through November 30, 2014 (which dates set forth in this clause (i) shall be
excluded for purposes of the 20 calendar day period), (ii) either expire prior
to December 20, 2014 or commence after January 4, 2015, and (iii) not be
required to be consecutive to the extent it would include May 22, 2015 through
May 25, 2015 (which dates set forth in this clause (iii) shall be excluded for
purposes of the 20 calendar day period)), (d) prior to the launch of
syndication, using your commercially reasonable efforts to procure or confirm a
corporate credit rating and a corporate family rating in respect of the Borrower
from Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service,
Inc. (“Moody’s”), respectively, and ratings for each of the Bridge Facility and
the Notes from each of S&P and Moody’s, (e) the hosting, with the Committed
Lenders, of no more than one lender call to be mutually agreed upon with
prospective Lenders at a time to be mutually agreed upon and (f) your ensuring
that there shall be no competing issues of debt securities or commercial bank or
other credit facilities of the Company, the Acquired Business or any of their
respective subsidiaries being offered, placed or arranged (other than the Notes,
a Permitted Financing (as defined in the Fee Letter), replacements, extensions
and renewals of existing indebtedness that matures prior to the date that is 60
days following the Expiration Date, and any other indebtedness of the Acquired
Business and its subsidiaries permitted to be incurred pursuant to the
Acquisition Agreement) if the offering, placement or arrangement of such debt
securities or commercial bank or other credit facilities would have, in the
reasonable judgment of the Lead Arrangers, a detrimental effect upon the primary
syndication of the Bridge Facility. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter, but without limiting your
obligations to assist with syndication efforts as set forth herein, it is
understood that neither the commencement nor completion of the syndication of
the Bridge Facility shall constitute a condition to the availability of the
Bridge Facility on the Closing Date or at any time thereafter.

 

4

 

 

The Lead Arrangers will, in consultation with you, manage all aspects of any
syndication of the Bridge Facility, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate (which
institutions shall be reasonably acceptable to you), the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. To assist the Lead Arrangers in their syndication efforts, you agree
promptly to prepare and provide (and to use commercially reasonable efforts to
cause the Sponsor and the Acquired Business to provide) to the Committed Lenders
all customary information with respect to you, the Sponsor, the Acquired
Business and each of your and their respective subsidiaries and the
Transactions, including all financial information and projections (including
financial estimates, budgets, forecasts and other forward-looking information,
the “Projections”), as the Committed Lenders may reasonably request in
connection with the structuring, arrangement and syndication of the Bridge
Facility. You hereby represent and warrant that (with respect to information
relating to the Acquired Business and its subsidiaries to your knowledge),
(a) all written information and written data other than the Projections and
information of a general economic or general industry nature (the “Information”)
that has been or will be made available to the Committed Lenders by or on behalf
of you or any of your representatives, taken as a whole, is or will be, when
furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements thereto) and (b) the
Projections that have been or will be made available to the Committed Lenders by
or on behalf of you or any of your representatives have been or will be prepared
in good faith based upon assumptions that you believe to be reasonable at the
time made and at the time the related Projections are made available to the
Committed Lenders; it being understood that the Projections are as to future
events and are not to be viewed as facts, and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that if,
at any time prior to the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect (to your knowledge
with respect to information relating to the Acquired Business and its
subsidiaries) in any material respect if the Information and Projections were
being furnished, and such representations were being made, at such time, then
you will use commercially reasonable efforts to promptly supplement the
Information and the Projections so that such representations will be correct (to
your knowledge with respect to information relating to the Acquired Business and
its subsidiaries) in all material respects under those circumstances. In
arranging and syndicating the Bridge Facility, the Committed Lenders will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof.

 

5

 

 

Notwithstanding anything herein to the contrary, the only financial statements
that shall be required to be provided to the Committed Lenders or the Lead
Arrangers in connection with the syndication of the Bridge Facility shall be
those required to be delivered pursuant to the Summary of Additional Conditions.

 

You hereby acknowledge that (a) the Committed Lenders will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online or similar electronic
means and (b) certain of the Lenders (each, a “Public Lender”) may wish to
receive only information that (i) is publicly available, (ii) is not material
with respect to you, the Acquired Business or your or its respective securities
for purposes of United States federal and state securities laws or (iii)
constitutes information of a type that would be publicly available if the
Acquired Business were a public reporting company (as reasonably determined by
you) (collectively, the “Public Side Information”). If reasonably requested by
the Committed Lenders, you will use commercially reasonable efforts to assist us
in preparing a customary additional version of the Bridge Teaser to be used by
Public Lenders. The information to be included in the additional version of the
Bridge Teaser will contain only Public Side Information. It is understood that
in connection with your assistance described above, an authorization letter, in
form substantially similar to authorization letters delivered by companies
sponsored by the Sponsor, will be included in any Bridge Teaser, which letter
authorizes the distribution of the Bridge Teaser to prospective Lenders,
containing a representation to the Lead Arrangers that the public-side version
contains only Public Side Information (and, in each case, a “10b-5”
representation to the Lead Arrangers customary for companies sponsored by the
Sponsor), which Bridge Teaser shall exculpate you, the Sponsor, the Acquired
Business, and your and their respective affiliates and us and our affiliates
with respect to any liability related to the use of the Bridge Teaser or any
related marketing material by the recipients thereof. You agree to use
commercially reasonable efforts to identify that portion of the Information that
may be distributed to the Public Lenders as “PUBLIC”, which, at the minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof. You agree that by your marking such materials “PUBLIC”, you shall be
deemed to have authorized the Lead Arrangers (subject to the confidentiality and
other provisions of this Commitment Letter) to treat such materials as
information that is Public Side Information (it being understood that you shall
not be under any obligation to mark any particular portion of the Information as
“PUBLIC”). You agree that, subject to the confidentiality and other provisions
of this Commitment Letter, the Lead Arrangers on your behalf may distribute the
following documents to all prospective lenders in the form provided to you and
to your counsel a reasonable time prior to their distribution, unless you or
your counsel advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distribution that such material should
only be distributed to prospective lenders that are not Public Lenders (each, a
“Private Lender”): (a) the Bridge Term Sheet; (b) drafts and final definitive
documentation with respect to the Bridge Facility; (c) administrative materials
prepared by the Committed Lenders for prospective Lenders (such as a lender
meeting invitation, allocations and funding and closing memoranda); and
(d) notification of changes in the terms of the Bridge Facility. If you advise
us that any of the foregoing items should be distributed only to Private
Lenders, then none of the Lead Arrangers and the Committed Lenders will
distribute such materials to Public Lenders without your consent.

 

6

 

 

As consideration for the commitments of the Committed Lenders hereunder and
their agreement to perform the services described herein, you agree to pay (or
cause to be paid) the fees set forth in the Bridge Term Sheet and in the Fee
Letter dated the date hereof and delivered herewith with respect to the Bridge
Facility (the “Fee Letter”). Once paid, such fees shall not be refundable under
any circumstances.

 

The commitments of the Committed Lenders hereunder and their agreement to
perform the services described herein are subject solely to the conditions set
forth in the next sentence of this paragraph, in the Summary of Additional
Conditions and under the heading “Conditions Precedent to Initial Extension of
Credit” in the Bridge Term Sheet. In addition, the commitments of the Committed
Lenders hereunder are subject to the execution (as applicable) and delivery by
the Borrower, the Guarantors and the officers and advisors thereof, as the case
may be, of definitive documentation, closing certificates (including evidences
of authority, charter documents, and officers’ incumbency certificates) and
customary legal opinions with respect to the Bridge Facility (the “Bridge
Facility Documentation”), in each case consistent with this Commitment Letter
and the Fee Letter; provided that, notwithstanding anything in this Commitment
Letter, the Fee Letter, the Bridge Facility Documentation or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (i) the only representations and warranties the making of which
shall be a condition to the availability of the Bridge Facility on the Closing
Date shall be (A) the Specified Representations (as defined below) and (B) the
representations and warranties relating to the Acquired Business and its
subsidiaries made by the Seller (as defined in the Transaction Description) in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the Buyers (as defined in the Transaction Description)
have the right to terminate their obligations (or otherwise decline to
consummate the Acquisition without liability) under the Acquisition Agreement as
a result of a breach of such representations and warranties in such agreement
(the “Acquired Business Representations”) and (ii) the terms of the Bridge
Facility Documentation shall be in a form such that (x) they do not impair
availability of the Bridge Facility on the Closing Date if the conditions set
forth in this paragraph, in the Summary of Additional Conditions and under the
heading “Conditions Precedent to Initial Extension of Credit” in the Bridge Term
Sheet are satisfied and (y) they do not conflict with, violate or result in a
breach of or default under the ABL Facility (as defined in the Summary of
Additional Conditions) or the Term Loan Facility (as defined in Exhibit B). For
purposes hereof, “Specified Representations” means the representations and
warranties made by the Borrower in the Bridge Facility Documentation and set
forth in the Bridge Term Sheet relating to corporate or other organizational
existence, power and authority related to entry into and performance of the
Bridge Facility Documentation, the execution, delivery and enforceability of the
Bridge Facility Documentation, the incurrence of the loans and the provision of
guarantees contemplated herein not violating constitutional documents of the
Borrower and the Guarantors, solvency of the Borrower and its subsidiaries on a
consolidated basis on the Closing Date after giving effect to the Transactions
(solvency to be defined in a manner consistent with the solvency definition set
forth in Annex I to Exhibit C), U.S. Federal Reserve margin regulations, the
PATRIOT Act, the U.S. Investment Company Act and the use of loan proceeds not
violating OFAC. There shall be no conditions (implied or otherwise) to the
commitments hereunder, including compliance with the terms of this Commitment
Letter, the Fee Letter or the Bridge Facility Documentation, other than those
expressly stated in the second sentence of this paragraph, in the Summary of
Additional Conditions and in the section under the heading “Conditions Precedent
to Initial Extension of Credit” in the Bridge Term Sheet to the initial funding
under the Bridge Facility on the Closing Date. Without limiting the conditions
precedent provided herein to funding the consummation of the Acquisition with
the proceeds of the Bridge Facility, the Lead Arrangers will cooperate with you
as reasonably requested in coordinating the timing and procedures for the
funding of the Bridge Facility in a manner consistent with the Acquisition
Agreement. This paragraph is referred to as the “Funding Conditions Provision”.

 

7

 

 

You agree (a) to indemnify and hold harmless the Bridge Administrative Agent,
the Lead Arrangers, each of the Committed Lenders and their respective
affiliates and controlling persons and the respective officers, directors,
employees, agents, members and successors of each of the foregoing, but
excluding any of the foregoing in its capacity, if applicable, as financial
advisor to the Acquired Business or any of its direct or indirect equity holders
or affiliates in connection with the Acquisition (each, a “Sell-Side Advisor”)
and any Related Person (as defined below) of such Sell-Side Advisor in such
capacity (each, other than such excluded parties, an “Indemnified Person”) from
and against any and all losses, claims, damages, liabilities and expenses, joint
or several, of any kind or nature whatsoever to which such Indemnified Person
may become subject arising out of or in connection with this Commitment Letter,
the Fee Letter, the Transactions, the Bridge Facility or any related transaction
or any claim, litigation, investigation or proceeding, actual or threatened,
relating to any of the foregoing (any of the foregoing, a “Proceeding”),
regardless of whether such Indemnified Person is a party thereto and whether or
not such Proceedings are brought by you, your equity holders, affiliates,
creditors or any other person, and to reimburse such Indemnified Person upon
demand for any reasonable and documented out-of-pocket legal expenses of one
firm of counsel for all Indemnified Persons and, if necessary, one firm of local
counsel in each appropriate jurisdiction, in each case for all Indemnified
Persons (and, in the case of an actual or perceived conflict of interest where
the Indemnified Person affected by such conflict informs you of such conflict
and thereafter, after receipt of your consent (which shall not be unreasonably
withheld), retains its own counsel, of another firm of counsel for such affected
Indemnified Person) and other reasonable and documented out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities or expenses (i) to the extent they
have resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any Related Person of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) to the extent arising from a material breach of the obligations
of such Indemnified Person or any Related Person of such Indemnified Person
under this Commitment Letter or the Bridge Facility Documentation (as determined
by a court of competent jurisdiction in a final non-appealable decision) or
(iii) arising out of, or in connection with, any Proceeding that does not
involve an act or omission by you or any of your affiliates and that is brought
by an Indemnified Person against any other Indemnified Person other than any
Proceeding against the relevant Indemnified Person in its capacity or in
fulfilling its role as an agent, arranger or similar role under the Bridge
Facility, and (b) to reimburse the Committed Lenders from time to time, upon
presentation of a summary statement, for all reasonable and documented
out-of-pocket expenses (including, but not limited to, expenses of the Committed
Lenders’ due diligence investigation (and with respect to third party diligence
expenses, to the extent any such expenses have been previously approved by you,
such approval not to be unreasonably withheld), syndication expenses, travel
expenses and reasonable fees, disbursements and other charges of counsel to the
Bridge Administrative Agent identified in the Bridge Term Sheet (and, for the
avoidance of doubt, not of counsel to any Committed Lender or Lead Arranger
individually) and of a single local counsel to the Bridge Administrative Agents
in each relevant jurisdiction, except allocated costs of in-house counsel), in
each case incurred by the Committed Lenders in connection with the Bridge
Facility and the preparation of this Commitment Letter, the Fee Letter and the
Bridge Facility Documentation (collectively, the “Expenses”); provided that you
shall not be required to reimburse any of the Expenses in the event the Closing
Date does not occur. Notwithstanding any other provision of this Commitment
Letter, (i) no Indemnified Person shall be liable for any damages arising from
the use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online), except to the extent such damages have resulted
from the willful misconduct, bad faith or gross negligence of such Indemnified
Person or any Related Person of such Indemnified Person (as determined by a
court of competent jurisdiction in a final and non-appealable decision), and
(ii) none of you, the Sponsor, the Acquired Business or any Indemnified Person
shall be liable for any indirect, special, punitive or consequential damages in
connection with your or their activities related to the Bridge Facility or this
Commitment Letter; provided that nothing contained in this clause (ii) shall
limit your indemnity or reimbursement obligations to the extent such indirect,
special, punitive or consequential damages are included in any third party claim
in connection with which such Indemnified Person is entitled to indemnification
hereunder. For purposes hereof, a “Related Person” of an Indemnified Person (or
any Sell-Side Advisor) means, if such Indemnified Person (or Sell-Side Advisor)
is the Bridge Administrative Agent, a Lead Arranger or a Committed Lender or any
of its affiliates and controlling persons, or any of its or their respective
officers, directors, employees, agents, members and successors, any of the
Bridge Administrative Agent, Lead Arranger or Committed Lender and its
affiliates and controlling persons, or any of its or their respective officers,
directors, employees, agents, members and successors.

 

8

 

 

Your indemnity and reimbursement obligations hereunder will be in addition to
any liability which you may otherwise have and will be binding upon and inure to
the benefit of any of your successors and assigns and the Indemnified Persons.

 

You acknowledge that the Committed Lenders and their affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Committed Lenders nor any of their affiliates will use confidential information
obtained from or on behalf of you by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the Committed
Lenders nor any of their affiliates will furnish any such information to other
persons. You also acknowledge that neither the Committed Lenders nor any of
their affiliates have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.

 

As you know, each Committed Lender, together with its affiliates, is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, research, financing and brokerage activities and
financial planning and benefits counseling for both companies and individuals.
In the ordinary course of these activities, the Committed Lenders and their
respective affiliates may actively engage in commodities trading or trade the
debt and equity securities (or related derivative securities) and financial
instruments (including bank loans and other obligations) of you, the Sponsor,
the Acquired Business and other companies that may be the subject of the
arrangements contemplated by this Commitment Letter for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities. Each Committed Lender and its affiliates may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of you, the Sponsor, the Acquired Business or other companies that
may be the subject of the arrangements contemplated by this Commitment Letter or
engage in commodities trading with any thereof.

 

9

 

 

The Committed Lenders and their respective affiliates may have economic
interests that conflict with those of the Acquired Business and you. You agree
that the Committed Lenders will act under this Commitment Letter as independent
contractors and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Committed Lenders or any of their
respective affiliates and you, the Acquired Business, your and their respective
stockholders or your and their respective affiliates with respect to the
transactions contemplated by this Commitment Letter and the Fee Letter. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Committed Lenders and their respective affiliates, on the one hand, and you, on
the other, (ii) in connection therewith and with the process leading to such
transactions, each Committed Lender and its applicable affiliates (as the case
may be) is acting solely as a principal and not as agents or fiduciaries of you,
the Acquired Business, your and their respective management, stockholders,
creditors or any other person, (iii) the Committed Lenders and their applicable
affiliates (as the case may be) have not assumed an advisory or fiduciary
responsibility or any other obligation in favor of you with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Committed Lenders or any of their respective affiliates have advised
or are currently advising you or the Acquired Business on other matters), except
the obligations expressly set forth in this Commitment Letter and the Fee Letter
and (iv) you have consulted your own legal and financial advisors to the extent
you deemed appropriate. You further acknowledge and agree that you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto. Please note that the Committed
Lenders and their affiliates do not provide tax, accounting or legal advice. You
hereby waive and release any claims that you may have against the Committed
Lenders (in their capacity as such) and their applicable affiliates (as the case
may be) with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated by this
Commitment Letter. It is understood that this paragraph shall not apply to or
modify or otherwise affect any arrangement with any Sell-Side Advisor, or any
financial advisor separately retained by you, the Sponsor, the Acquired Business
or any of your or its affiliates in connection with the Acquisition, in its
capacity as such.

 

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Committed Lenders, not to be
unreasonably withheld (and any attempted assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto (and the Indemnified Persons), is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Persons) and is not intended to create a fiduciary
relationship among the parties hereto. Any and all obligations of, and services
to be provided by, the Committed Lenders hereunder (including, without
limitation, their commitments) may be performed and any and all rights of the
Committed Lenders hereunder may be exercised by or through any of their
affiliates or branches; provided that with respect to the commitments, any
assignments thereof to an affiliate will not relieve the Committed Lenders from
any of their obligations hereunder, unless and until such affiliate shall have
funded the portion of the commitment so assigned. This Commitment Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Committed Lenders and you. This Commitment Letter
may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter (i) are the only agreements
that have been entered into among the parties hereto with respect to the Bridge
Facility and (ii) supersede all prior understandings, whether written or oral,
among us with respect to the Bridge Facility and set forth the entire
understanding of the parties hereto with respect thereto.

 

10

 

 

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Bridge
Facility Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the funding of the
Bridge Facility is subject to conditions precedent provided herein, subject to
the Funding Conditions Provision and (ii) the Fee Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) of the parties thereto with
respect to the subject matter set forth therein.

 

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS, TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (I) WHETHER
ANY REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF, OR WITH RESPECT TO,
THE acquired business IN THE ACQUISITION AGREEMENT HAVE BEEN BREACHED, (II)
WHETHER THE BUYERS CAN TERMINATE THEIR OBLIGATIONS UNDER THE ACQUISITION
AGREEMENT (or otherwise DECLINE TO CONSUMMATE THE ACQUISITION without
liability), (III) WHETHER A MATERIAL ADVERSE EFFECT (AS DEFINED IN THE
acquisition agreement) HAS OCCURRED AND (IV) WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, SHALL, IN
EACH CASE BE GOVERNED BY, SOLELY TO THE EXTENT THE LAWS OF THE commonwealth of
pennsylvania ARE mandatorily APPLICABLE TO ANY SUCH DETERMINATION UNDER THE
ACQUISITION AGREEMENT, THE LAWS OF THE commonwealth of pennsylvania.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

 

11

 

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter and the Fee Letter, or the
transactions contemplated hereby, and agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court, (b) waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Fee Letter,
or the transactions contemplated hereby, in any such New York State court or in
any such Federal court, (c) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and (d) agrees that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees to commence any such action, suit, proceeding or claim either in
the United States District Court for the Southern District of New York or in the
Supreme Court of the State of New York, New York County, located in the Borough
of Manhattan.

 

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or this Commitment Letter and its terms
or substance, shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to the Sponsor and to your and their respective
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis, (b) if the Committed Lenders consent to
such proposed disclosure (such consent not to be unreasonably withheld),
(c) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process or, to the extent requested or required by
governmental and/or regulatory authorities, in each case based on the reasonable
advice of your legal counsel (in which case, you agree, to the extent
practicable and not prohibited by law, to notify us of the proposed disclosure
in advance of such disclosure and if you are unable to notify us in advance of
such disclosure, such notice shall be delivered to us promptly thereafter to the
extent permitted by law) or (d) to the extent necessary in connection with the
exercise of any remedy or enforcement of any rights hereunder; provided that
(i) you may disclose this Commitment Letter and the contents hereof to the
Acquired Business and the Seller and their respective officers, directors,
equity holders, employees, attorneys, accountants and advisors on a confidential
and need-to-know basis, (ii) you may disclose this Commitment Letter and the
contents hereof in any proxy or other public filing relating to the Acquisition,
in the Bridge Teaser and in any prospectus or other offering memorandum relating
to the Notes, (iii) you may disclose this Commitment Letter, and the contents
hereof, to potential Lenders (including any prospective Additional Committing
Lender), potential equity investors and potential arrangers of a Permitted
Financing and their respective officers, directors, employees, attorneys,
accountants, advisors and other representatives on a confidential and
need-to-know basis and to rating agencies in connection with obtaining ratings
for the Borrower and the Bridge Facility or the Notes, (iv) you may disclose the
fees contained in the Fee Letter as part of a generic disclosure of aggregate
sources and uses related to fee amounts to the extent customary or required in
marketing materials, any proxy or other public filing, in the Bridge Teaser or
any prospectus or other offering memorandum relating to the Notes, (v) to the
extent portions thereof have been redacted in a customary manner (including,
without limitation, redaction of fee amounts), you may disclose the Fee Letter
and the contents thereof to the Acquired Business and the Seller and their
respective officers, directors, equity holders, employees, attorneys,
accountants and advisors on a confidential and need-to-know basis, (vi) you may
disclose the Fee Letter and the contents thereof to any prospective Additional
Committing Lender or prospective equity investor and their respective officers,
directors, employees, attorneys, accountants, advisors and other representatives
on a confidential and need-to-know basis and (vii) you may disclose this
Commitment Letter and the contents hereof to the lenders and agent under the ABL
Facility and their respective officers, directors, employees, attorneys,
accountants and advisors, on a confidential and need to know basis. The
obligations under this paragraph with respect to the Commitment Letter shall
terminate automatically after the Bridge Facility Documentation shall have been
executed and delivered by the parties thereto. To the extent not earlier
terminated, the provisions of this paragraph with respect to the Commitment
Letter shall automatically terminate on the second anniversary hereof.

 

12

 

 

You agree that you will permit us to review and approve (such approval not to be
unreasonably withheld) any reference to us or any of our affiliates in
connection with the Bridge Facility or the transactions contemplated hereby
contained in any press release or similar written public disclosure prior to
public release.

 

The Committed Lenders and their affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder or in
connection herewith solely for the purpose of providing the services that are
the subject of this Commitment Letter and shall treat confidentially all such
information; provided that nothing herein shall prevent any Committed Lender
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Committed Lender, to the extent not prohibited by applicable law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof), (b) upon the request or demand of any regulatory authority having
jurisdiction over such Committed Lender or any of its affiliates (in which case
such Committed Lender, to the extent practicable and not prohibited by law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof and if such Committed Lender is unable to notify you in advance of such
disclosure, such notice shall be delivered to you promptly thereafter to the
extent permitted by law), (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by any of the
Committed Lenders or any of their affiliates or any of the Committed Lenders’
and such affiliates’ respective officers, directors, employees, attorneys,
accountants, advisors and other representatives in violation of any
confidentiality obligations owing to you, the Sponsor, the Acquired Business or
any of your or their respective subsidiaries (including those set forth in this
paragraph), (d) to the extent that such information is received by such
Committed Lender or its affiliates from a third party that is not, to such
Committed Lender’s or its affiliates’ knowledge, subject to confidentiality
obligations owing to you, the Sponsor, the Acquired Business or any of your or
their respective subsidiaries, (e) to the extent that such information was
already in such Committed Lender’s or its affiliates’ possession or is
independently developed by such Committed Lender or its affiliates, (f) to such
Committed Lender’s affiliates and such Committed Lender’s and such affiliates’
respective trustees, officers, directors, employees, attorneys, accountants,
service providers, advisors and other representatives who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information and who agree to be bound by the terms
of this paragraph (or language substantially similar to this paragraph), (g) to
potential or prospective Lenders, participants or assignees and any direct or
indirect contractual counterparties to any swap or derivative transaction
relating to the Borrower and its obligations under the Bridge Facility (in each
case, other than a Disqualified Institution), in each case who agree to be bound
by the terms of this paragraph (or language substantially similar to this
paragraph), (h) subject to your prior approval of the information to be
disclosed (such approval not to be unreasonably withheld, conditioned or
delayed), to rating agencies in connection with obtaining or confirming ratings
for the Company, the Bridge Facility and the Notes, (i) for purposes of
establishing a “due diligence defense”, (j) to the extent necessary in
connection with the exercise of any remedy or enforcement of any rights
hereunder, (k) to any other party hereto or (l) to the extent you consent to
such proposed disclosure. The Committed Lenders’ obligations under this
paragraph shall automatically terminate and be superseded by the confidentiality
provisions in the definitive documentation relating to the Bridge Facility upon
the initial funding thereunder, if and to the extent the Committed Lenders are
party thereto, and shall in any event terminate upon the second anniversary of
the date hereof.

 

13

 

 

The syndication, reimbursement and compensation provisions (if applicable in
accordance with the terms hereof and the Fee Letter), indemnification, waiver of
indirect, special, punitive or consequential damages, confidentiality (except to
the extent set forth herein), jurisdiction, governing law, venue, absence of
fiduciary relationship and waiver of jury trial provisions contained herein and
in the Fee Letter shall remain in full force and effect regardless of whether
Bridge Facility Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the Committed
Lenders’ commitments hereunder; provided that your obligations under this
Commitment Letter, other than those relating to the confidentiality of the Fee
Letter and provision of information, shall automatically terminate and be
superseded by the Bridge Facility Documentation upon the initial funding
thereunder and the payment of all amounts owing at such time hereunder and under
the Fee Letter, and you shall be automatically released from all liability in
connection therewith at such time.

 

We hereby notify you that, pursuant to the requirements of the U.S. PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L.107-56 (signed into law
October 26, 2001, as amended from time to time, the “PATRIOT Act”), each of the
Committed Lenders and each other Lender is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Borrower and each Guarantor that will allow any of the Committed
Lenders or such Lender to identify the Borrower and such Guarantor in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to the Committed Lenders and each Lender.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Bridge Administrative Agent, on behalf of the Committed
Lenders, executed counterparts hereof and of the Fee Letter not later than 11:59
p.m., New York City time, on November 9, 2014. The Committed Lenders’
commitments hereunder and agreements contained herein will expire at such time
in the event that the Bridge Administrative Agent has not received such executed
counterparts in accordance with the immediately preceding sentence. This
Commitment Letter and the commitments and undertakings of each of the Committed
Lenders hereunder shall automatically terminate upon the first to occur of
(i) the termination of the Acquisition Agreement, (ii) June 7, 2015 (the
“Expiration Date”), unless each of the Committed Lenders shall, in their
discretion, agree to an extension and (iii) the consummation of the Transactions
with or without the funding of the Bridge Facility. You shall have the right to
terminate this Commitment Letter and the commitments of the Committed Lenders
hereunder with respect to the Bridge Facility in its entirety (or a portion
thereof not in excess of $50 million pro rata among the Committed Lenders) at
any time upon written notice to the Committed Lenders from you, subject to your
surviving obligations as set forth in the third to last paragraph of this
Commitment Letter and in the Fee Letter.

 

[Remainder of this page intentionally left blank]

 

14

 

 

The Committed Lenders are pleased to have been given the opportunity to assist
you in connection with the financing for the Acquisition.

 



  Very truly yours,       [signature pages follow]

 

 

 

 

  CREDIT SUISSE SECURITIES (USA) LLC           By: /s/ Megan D. Glen     Name:
Megan D. Glen     Title: Director           CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH           By: /s/ Robert Hetu     Name: Robert Hetu     Title: Authorized
Signatory           By: /s/ Lingzi Huang     Name: Lingzi Huang     Title:
Authorized Signatory

 

[Signature Page to Metallica Commitment Letter]

 

 

 

 

  CITIGROUP GLOBAL MARKETS INC.           By: /s/ Justin Tichauer     Name:  
Justin Tichauer     Title: Director

 

[Signature Page to Metallica Commitment Letter]

 

 

 

 

  ROYAL BANK OF CANADA           By: /s/ James S. Wolfe     Name: James S. Wolfe
    Title: Managing Director, Head of Global Leveraged Finance

 

[Signature Page to Metallica Commitment Letter]

 

 

 

 



  UBS SECURITIES LLC         By /s/ Kevin T. Pluff     Name: Kevin T. Pluff    
Title:

Managing Director, Leveraged Capital Markets

        By /s/ John Stroll     Name: John Stroll     Title: Director         UBS
AG, STAMFORD BRANCH       By /s/ Kevin T. Pluff     Name: Kevin T. Pluff    
Title:

Managing Director, Leveraged Capital Markets

        By /s/ John Stroll     Name: John Stroll     Title: Director



 



[Signature Page to Metallica Commitment Letter]

 

 

 

 

Accepted and agreed to as of
the date first above written:

 

NCI BUILDING SYSTEMS, inc.         By: /s/ Mark E. Johnson     Name: Mark E.
Johnson     Title: Executive Vice President, Chief Financial Officer and
Treasurer  

 

[Signature Page to Metallica Commitment Letter]

 

 

 

 

EXHIBIT A

 

Project Metallica
Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter.

 

NCI Building Systems, Inc., a Delaware corporation (the “Company” or “you”),
intends to acquire (the “Acquisition”), directly or indirectly, all of the
equity interests of the entity previously identified by you to us as “Metallica”
(the “Acquired Business”).

 

In connection with the foregoing, it is intended that:

 

a)   Pursuant to the Interest Purchase Agreement (together with the Acquired
Business’s disclosure schedules delivered in connection therewith, collectively,
the “Acquisition Agreement”) among the NCI Group, Inc., Steelbuilding.com, Inc.
(collectively, “Buyers”), the general partners of CENTRIA, a Pennsylvania
General Partnership (the “Seller”), and the Acquired Business, the Company will,
directly or indirectly, acquire (the “Acquisition”) the Acquired Business.
Pursuant to the Acquisition, the Seller shall have the right to receive the
amount required to consummate the Acquisition (the “Acquisition Consideration”)
in accordance with the terms of the Acquisition Agreement.

 

b)   The Company will issue up to $250 million in aggregate principal amount of
the Notes (subject to increase to fund any original issue discount in the issue
price of the Notes) and/or borrow up to $250 million (less the amount of cash
proceeds received from the issuance of Notes) in aggregate principal amount of
Bridge Loans plus any increase as provided in the Bridge Term Sheet, in each
case, on (or, in the case of the Notes, at your election, prior to) the closing
date of the Acquisition, which amount shall be used, together with (at your
election) borrowings under the Company’s Loan and Security Agreement, dated as
of October 20, 2009, among the Company, certain of its subsidiaries, the lenders
party thereto and Wells Fargo Capital Finance, LLC, as administrative agent and
co-collateral agent and Bank of America, N.A., as co-collateral agent (as
amended by Amendment No. 1 to the Loan and Security Agreement, dated as of
December 3, 2010, Amendment No. 2 to the Loan and Security Agreement dated as of
May 2, 2012, Amendment No. 3 to the Loan and Security Agreement, dated as of the
date hereof, and as may be further amended, waived, supplemented or otherwise
modified from time to time, the “ABL Facility”) and/or cash on hand, inter alia
to consummate the Acquisition, to redeem or repay the Repaid Indebtedness (the
“Refinancing”) and to pay fees, premiums and expenses incurred in connection
with the Transactions.

 

A-1

 

 

c)   All third-party indebtedness for borrowed money of the Acquired Business
and its subsidiaries (other than indebtedness incurred or issued pursuant to the
Transactions, and subject to the following sentence) that is outstanding on the
Closing Date will be repaid, redeemed, defeased or otherwise discharged (or
irrevocable notice for the redemption thereof will be given) (collectively, the
“Repaid Indebtedness”). Any existing third party indebtedness for borrowed money
of the Acquired Business and its subsidiaries (“Existing Indebtedness”) that the
Company has requested be permitted to remain outstanding with the approval of
the Lead Arrangers (not to be unreasonably withheld), and, at the option of the
Company, any Existing Indebtedness listed in Annex I to this Exhibit A and any
capital leases existing on the date of the Commitment Letter or permitted to be
incurred under the Acquisition Agreement, shall remain outstanding after the
Closing Date.

 

The transactions described above, any prepayment of the Term Loan Facility with
the proceeds of Notes and/or Bridge Loans as contemplated by paragraph 1 of the
Summary of Additional Conditions and the payment of related fees, premiums and
expenses are collectively referred to herein as the “Transactions”.

 

A-2

 

 

Annex I to

Exhibit A

 

Existing Indebtedness

 

·Industrial Revenue Bonds issued by the City of Sheridan, Arkansas and secured
by letters of credit from PNC Bank:

 

o$1,000,000 1988 Series B Bonds maturing on August 1, 2016, and

 

o$2,700,000 Series 2000A Bonds Maturing on August 1, 2020.

 

A-I-1

 

 

EXHIBIT B

 

Project Metallica

Senior Unsecured Increasing Rate Bridge Loans

Summary of Principal Terms and Conditions

 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

Borrower:   NCI Building Systems, Inc. (the “Borrower”).       Transactions:  
As set forth in Exhibit A to the Commitment Letter.       Agents:   CS will act
as sole and exclusive administrative agent (in such capacity, the “Bridge
Administrative Agent”) in respect of the Bridge Facility for a syndicate of
financial institutions reasonably acceptable to the Borrower (together with the
Committed Lenders, the “Lenders”), and will perform the duties customarily
associated with such role.       Joint Bookrunner and Lead Arranger:   Each of
CS Securities, Citi, RBCCM and UBSS will act as joint lead arrangers for the
Bridge Facility (each a “Lead Arranger” and collectively with any other
arrangers appointed pursuant to the fifth paragraph of the Commitment Letter,
the “Lead Arrangers”) and each will perform the duties customarily associated
with such roles.       Bridge Loans:   (A)  The Lenders will make senior
unsecured increasing rate loans (the “Bridge Loans”) to the Borrower on the
Closing Date in an aggregate principal amount of up to $250 million plus, at the
Borrower’s option, an amount sufficient to fund original issue discount in the
issue price of the Notes (such increased amount, the “Bridge Loan OID
Increase”), pursuant to a senior unsecured increasing rate bridge facility (the
“Bridge Facility”), and minus the aggregate amount of Notes issued on or prior
to the Closing Date.       Availability:   The Lenders will make the Bridge
Loans on the Closing Date substantially simultaneously with the consummation of
the Acquisition.

 

B-1

 

 

Uses of Proceeds:   The proceeds of the Bridge Loans will be used by the
Borrower on the Closing Date, together with the proceeds of borrowings under the
ABL Facility, the proceeds from the issuance of the Notes (if any) and cash on
hand, to finance the Transactions.       Ranking:   The Bridge Loans will rank
pari passu in right of payment with the ABL Facility, obligations under the
Company’s Term Loan Credit Agreement, dated as of June 22, 2012, among the
Company, Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent and the lenders party thereto (as amended by Amendment No. 1,
dated as of the June 24, 2013, the “Term Loan Facility”, and together with the
ABL Facility, the “Senior Secured Facilities”) and other senior indebtedness of
the Borrower, and will not be secured.       Guarantees:   The Bridge Loans will
be jointly and severally guaranteed by each domestic subsidiary of the Borrower
that guarantees or is an obligor in respect of the Senior Secured Facilities, on
a senior basis (such guarantees, the “Guarantees”).  The Guarantees will
automatically be released upon the release of the corresponding guarantees of
the Senior Secured Facilities.  The Guarantees will rank pari passu in right of
payment with the guarantees of the Senior Secured Facilities, and will not be
secured.       Maturity:   All Bridge Loans will have an initial maturity date
that is the one-year anniversary of the Closing Date (the “Maturity Date”).  If
any Bridge Loan has not been previously repaid in full on or prior to the
Maturity Date, such Bridge Loan will be automatically converted into a senior
unsecured term loan (each, a “Senior Unsecured Term Loan”) due on the date that
is eight years after the Closing Date (the “Extended Maturity Date”).  The date
on which Bridge Loans are converted into Senior Unsecured Term Loans is referred
to as the “Conversion Date”.  At any time on or after the Conversion Date, at
the option of the applicable Lender, the Senior Unsecured Term Loans may be
exchanged in whole or in part for senior unsecured exchange notes (the “Senior
Unsecured Exchange Notes”) having an equal principal amount and having the terms
set forth in Annex II hereto; provided that the Borrower may defer the first
issuance of Senior Unsecured Exchange Notes until such time as the Borrower
shall have received requests to issue an aggregate of at least $75.0 million of
the aggregate principal amount of the Senior Unsecured Term Loans in Senior
Unsecured Exchange Notes; provided further that the Borrower may defer each
subsequent issuance of Senior Unsecured Exchange Notes until such time as the
Borrower shall have received requests to issue an aggregate of at least
$50.0 million (or, if less, the aggregate amount of remaining Senior Unsecured
Term Loans) in Senior Unsecured Exchange Notes.

 

B-2

 

 

    The Senior Unsecured Term Loans will be governed by the provisions of the
Bridge Loan Documentation (as defined below) and will have the same terms as the
Bridge Loans, except as set forth in Annex I hereto.  The Senior Unsecured
Exchange Notes will be issued pursuant to an indenture that will have the terms
set forth in Annex II hereto.           The Senior Unsecured Term Loans and the
Senior Unsecured Exchange Notes shall be pari passu with one another for all
purposes.       Interest Rates:   Interest for the first three-month period
commencing on the Closing Date shall be payable at LIBOR (as defined below) for
U.S. dollars (for interest periods of 1, 2, 3 or 6 months, as selected by the
Borrower) plus 600 basis points (the “Initial Margin”).  Thereafter, subject to
the Total Cap (as defined in the Fee Letter), interest shall be payable at
prevailing LIBOR for the interest period selected by the Borrower plus the
Applicable Margin (as defined below) and shall increase by an additional 50
basis points at the beginning of each three-month period subsequent to the
initial three-month period for so long as the Bridge Loans are outstanding
(except on the Conversion Date) (the Initial Margin plus each 50 basis point
increase therein described above, the “Applicable Margin”).  “LIBOR” means the
London interbank offered rate for dollars (or any successor thereto), adjusted
for statutory reserve requirements; provided that LIBOR shall not be less than
1.00% per annum.

 

B-3

 

 

    Notwithstanding anything to the contrary set forth above, at no time, other
than as provided under the heading “Default Rate” below, shall the per annum
yield on the Bridge Loans exceed the amount specified in the Fee Letter in
respect of the Bridge Facility as the “Total Cap”.           Following the
Maturity Date, all outstanding Senior Unsecured Term Loans will accrue interest
at the rate provided for in Annex I hereto, subject to the Total Cap.      
Interest Payments:   Interest on the Bridge Loans will be payable in cash,
quarterly in arrears.  Calculation of interest shall be on the basis of actual
days elapsed in a year of 360 days.       Default Rate:   At the request of the
Bridge Administrative Agent, overdue principal, interest, fees and other amounts
shall bear interest at the applicable interest rate plus 2.00% per annum.      
    Notwithstanding anything to the contrary set forth herein, in no event shall
any cap or limit on the yield or interest rate payable with respect to the
Bridge Loans, Senior Unsecured Term Loans or Senior Unsecured Exchange Notes
affect the payment of any default rate of interest in respect of any Bridge
Loans or Senior Unsecured Term Loans.

 

B-4

 

 

Mandatory Prepayment:   The Borrower will be required to prepay the Bridge Loans
at 100% of the outstanding principal amount thereof plus accrued and unpaid
interest with (i) the net cash proceeds from the issuance of the Notes; (ii) the
net proceeds from the issuance of any Refinancing Debt (to be defined in a
manner such that any such prepayment would not violate the terms of the Senior
Secured Facilities) by the Borrower or any of its restricted subsidiaries;
(iii) the net proceeds of any public equity issuances subject to exceptions to
be agreed, including an exception for any issuances to the Sponsor or its
affiliates; and (iv) the net cash proceeds from any non-ordinary course asset
sales by the Borrower or any of its restricted subsidiaries in excess of amounts
either reinvested or required to be paid to the lenders under the Senior Secured
Facilities; in each case with exceptions and baskets consistent with the
standard set forth under “Documentation” below, including, but not limited to,
exceptions and baskets no more restrictive than those applicable to the Term
Loan Facility; provided that in the case of an issuance of Securities (as
defined in the Fee Letter) (with such proceeds being applied to repay the Bridge
Loans prior to the repayment of loans outstanding under the Senior Secured
Facilities) to any Lender (or any of its affiliates) or any person to whom a
Lender participated an interest in the Bridge Loans (or any of such
participant’s affiliates) (such Lenders, participants and affiliates, “Specified
Bridge Parties”), the net cash proceeds received by the Borrower and its
subsidiaries in respect of such Securities acquired by such Specified Bridge
Parties may, at the option of such Specified Bridge Party, be applied first to
prepay the Bridge Loans of such Specified Bridge Party prior to being applied to
prepay the Bridge Loans held by other Lenders on a pro rata basis.  The Borrower
will also be required to offer to prepay the Bridge Loans following the
occurrence of a Change of Control (to be defined in a manner consistent with the
standard set forth under “Documentation” below) at 100% of the outstanding
principal amount thereof, plus accrued and unpaid interest to the date of
repayment.       Optional Prepayment:   The Bridge Loans may be prepaid, in
whole or in part, at par plus accrued and unpaid interest upon not less than
three days’ prior written notice, at the option of the Borrower at any time.

 

B-5

 

 

Documentation:   The definitive documentation for the Bridge Facility will be
negotiated in good faith and will be consistent with this Term Sheet and,
subject to the foregoing, consistent with and substantially similar to, with
respect to covenants and defaults, the Indenture, dated as of November 26, 2013,
among Bullseye MergerSub, Inc., the guarantors party thereto and Wilmington
Trust, National Association, as trustee, taking account of and being modified
fully as appropriate to reflect the terms set forth in the Commitment Letter and
Fee Letter, including the “flex” provisions, and the operational and strategic
requirements of the Company and the Acquired Business and its and their
respective subsidiaries (including as to operational and strategic requirements
of the Company and the Acquired Business and its and their respective
subsidiaries, in light of their size, industries, business, business practices
and business plans) (it being understood that basket sizes and incurrence tests
will be set taking into account the relative EBITDA and total assets of the
Company and the Acquired Business and its and their respective subsidiaries on a
consolidated basis); and with respect to those provisions reflecting credit
agreement format (including representations and warranties), consistent with the
Term Loan Facility with changes to reflect the technical aspects of the Bridge
Facility and operational and administrative changes reasonably requested by the
Bridge Administrative Agent; and, in any event, will contain only those
conditions to borrowing, representations and warranties, covenants and events of
default expressly set forth in this Term Sheet (such documentation, the “Bridge
Loan Documentation”).  Notwithstanding the foregoing, the only conditions to the
availability of the Bridge Facility on the Closing Date shall be the applicable
conditions set forth in the Funding Conditions Provision and in Exhibit C to the
Commitment Letter.         Conditions Precedent to Initial Extension of Credit:
  Borrowing under the Bridge Facility will be subject solely to the applicable
conditions set forth in the Funding Conditions Provision and in Exhibit C to the
Commitment Letter, including the condition that the Specified Representations
and, to the extent required by the Funding Conditions Provision, the Acquired
Business Representations shall be true and correct in all material respects on
and as of the Closing Date (although any Specified Representation or Acquired
Business Representation, which expressly relates to a given date or period shall
be required only to be true and correct in all material respects as of the
respective date or for the respective period, as the case may be).

 

B-6

 

 

Representations and Warranties:   The Bridge Loan Documentation will contain
representations and warranties as are substantially consistent with and similar
to (and, in any event, no less favorable to the Company than) those for the Term
Loan Facility, including as to exceptions and qualifications, and limited to the
following:  organizational status, authority and enforceability of the Bridge
Loan Documentation, no violation of law, charter documents or agreements,
litigation, margin regulations, governmental approvals, U.S. Investment Company
Act, Patriot Act, OFAC, accuracy of disclosure as of the Closing Date, financial
statements, no default under other contractual obligations, no undisclosed
liabilities, taxes, ERISA, labor matters, intellectual property, subsidiaries,
insurance, compliance with laws, environmental matters, properties, use of
proceeds and consolidated Closing Date solvency.  The failure of any
representation or warranty (other than the Specified Representations or the
Acquired Business Representations, subject to the Funding Condition Provisions)
to be true and correct on the Closing Date shall not constitute the failure of a
condition precedent to funding or a default under the Bridge Loan Documentation.

 

B-7

 

 

Covenants:  

The Bridge Loan Documentation will contain such affirmative and negative
covenants with respect to the Borrower and its restricted subsidiaries as are
usual and customary for bridge loan financings of this type consistent with the
standard set forth under “Documentation” above, it being understood and agreed
that the covenants of the Bridge Loans (and the Senior Unsecured Term Loans)
will be incurrence-based covenants consistent with the standard set forth under
“Documentation” above and shall in no event be more restrictive than the
corresponding covenants in the Term Loan Facility and shall be limited to the
following: (a) furnishing of financial information (such covenant to be no less
favorable to the Borrower than the corresponding covenant in the Term Loan
Facility), (b) requirements as to future subsidiary guarantors, (c) restrictions
on liens, (d) restrictions on indebtedness, (e) restrictions on restricted
payments, including dividends, investments and certain payments on contractually
subordinated indebtedness, (f) restrictions on sales of assets and subsidiary
stock, (g) restrictions on limitations on distributions from subsidiaries, (h)
restrictions on mergers, consolidations and sales of all or substantially all of
the assets of the Borrower, (i) restrictions on transactions with affiliates,
and (j) repurchase of Bridge Loans upon a Change of Control (to be defined
consistent with the standard set forth under “Documentation” above). Prior to
the Maturity Date, the restricted payments covenant and ratio debt and the
general baskets under the indebtedness covenant of the Bridge Loans will be more
restrictive than those of the Senior Unsecured Term Loans and the Senior
Unsecured Exchange Notes, as reasonably agreed by the Lead Arranger and the
Borrower; provided that such baskets (other than the CNI builder basket) shall
not be any more restrictive than those of the Term Loan Facility. The definition
of “Permitted Liens” in the Bridge Loan Documentation shall include an exception
for Liens securing “Credit Facility Indebtedness” incurred in compliance with
clause (b) of the indebtedness covenant. Clause (b)(i) of the indebtedness
covenant in the Bridge Loan Documentation shall provide (i) dollar baskets no
smaller than the dollar baskets in Subsection 8.1(b)(i) of the Term Loan
Facility, (ii) a “Borrowing Base” grower no less favorable than the “Borrowing
Base” grower in Subsection 8.1(b)(i)(I)(B) of the Term Loan Facility and (iii) a
Consolidated Secured Leverage Ratio (to be defined consistent with the standard
set forth under the heading “Documentation” above, the “CSLR”) incurrence ratio
allowing for the incurrence of secured debt so long as on a pro forma basis the
CSLR is less than or equal to 4.75:1.00. Any Indebtedness outstanding under the
Senior Secured Facilities on the Closing Date shall be deemed incurred under
clause (b) of the indebtedness covenant.

 

In the case of the incurrence of any indebtedness or liens or the making of any
investments, restricted payments, asset sales or fundamental changes or the
designation of any restricted subsidiaries or unrestricted subsidiaries in
connection with a Limited Condition Acquisition (as defined below), at the
Borrower’s option, the relevant ratios and baskets shall be determined as of the
date a definitive acquisition agreement for such Limited Condition Acquisition
is entered into and calculated as if the acquisition and other pro forma events
in connection therewith were consummated on such date; provided that if the
Borrower has made such an election, in connection with the calculation of any
ratio or basket with respect to the incurrence of any other debt or liens, or
the making of any other investments, restricted payments, asset sales,
fundamental changes or the designation of a restricted subsidiary or
unrestricted subsidiary on or following such date and prior to the earlier of
the date on which such acquisition is consummated or the definitive agreement
for such acquisition is terminated, any such ratio shall be calculated on a pro
forma basis assuming such acquisition and other pro forma events in connection
therewith (including any incurrence of indebtedness) have been consummated.

 

B-8

 

 

    As used herein, “Limited Condition Acquisition” means any acquisition by the
Borrower or one or more of its restricted subsidiaries permitted pursuant to the
Bridge Loan Documentation whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.       Financial
Maintenance Covenants:   None.       Events of Default:   The Bridge Loan
Documentation will contain such events of default (including grace periods and
threshold amounts) consistent with the standard set forth under “Documentation”
above (and in any event no more restrictive than the corresponding default
provisions of the Term Loan Facility), consisting of and limited to:  nonpayment
of principal, interest or other amounts; violation of covenants; incorrectness
of representations and warranties in any material respect; cross acceleration to
material indebtedness; bankruptcy or insolvency of the Borrower or its
significant subsidiaries; material monetary judgments; ERISA events; and actual
or asserted invalidity of guarantees.       Cost and Yield Protection:   The
Bridge Loan Documentation will contain cost and yield protection provisions
consistent with the Term Loan Facility, including as to exceptions and
qualifications.       Assignment and Participation:   The Lenders will have the
right to assign Bridge Loans after the Closing Date to financial institutions or
institutional investors in accordance with applicable law, without the consent
of the Borrower (other than to any Disqualified Institution); provided, however,
that prior to the date that is one year after the Closing Date and so long as a
Demand Failure Event (as defined in the Fee Letter) has not occurred and no
payment or bankruptcy event of default shall have occurred and is continuing,
the consent of the Borrower shall be required with respect to any assignment
(such consent not to be unreasonably withheld) if, subsequent thereto, the
Committed Lenders would hold, in the aggregate, less than 51% of the outstanding
Bridge Loans.

 

B-9

 

 

    The Lenders will have the right to participate their Bridge Loans to
financial institutions or institutional investors in accordance with applicable
law (other than to any Disqualified Institution), without restriction other than
customary voting limitations.  Participants will have the same benefits as the
selling Lenders would have (and will be limited to the amount of such benefits)
with regard to yield protection and increased costs, subject to customary
limitations and restrictions.           Notwithstanding the foregoing, in no
event shall the Bridge Administrative Agent be obligated to ascertain, monitor
or inquire as to whether any person is a Disqualified Institution.       Voting:
  Amendments and waivers of the Bridge Loan Documentation will require the
approval of Lenders holding more than 50% of the outstanding Bridge Loans,
except that (a) the consent of each Lender directly and adversely affected
thereby will be required for (i) reductions of principal, interest rates or the
Applicable Margin, (ii) extensions of the Maturity Date (except as provided
under “Maturity” above) or the Extended Maturity Date, (iii) additional
restrictions on the right to exchange Senior Unsecured Term Loans for Senior
Unsecured Exchange Notes or any amendment of the rate of such exchange, (iv) any
amendment to the Senior Unsecured Exchange Notes that requires (or would, if any
Senior Unsecured Exchange Notes were outstanding, require) the approval of all
holders of Senior Unsecured Exchange Notes and (v) subject to certain exceptions
consistent with the standard set forth under “Documentation” above, releases of
all or substantially all of the value of the Guarantees (other than in
connection with any release or sale of the relevant Guarantor permitted by the
Bridge Loan Documentation) and (b) the consent of 100% of the Lenders will be
required with respect to modifications to any of the voting percentages.

 

B-10

 

 

Indemnification:   The Bridge Loan Documentation will contain indemnification
provisions consistent with the Term Loan Facility, including as to exceptions
and qualifications.       Governing Law:   New York.       Counsel to the Bridge
Administrative Agent:   Davis Polk & Wardell LLP.

 

B-11

 

 

ANNEX I to

EXHIBIT B

 

Senior Unsecured Term Loans

 

Maturity:   The Senior Unsecured Term Loans will mature on the date that is
eight years after the Closing Date.       Interest Rate:   The Senior Unsecured
Term Loans will bear interest at an interest rate per annum equal to the Total
Cap (the “Senior Unsecured Term Loan Interest Rate”).  Interest shall be payable
on the last day of each fiscal quarter of the Borrower and on the maturity date
of the Senior Unsecured Term Loans, in each case payable in arrears and computed
on the basis of a 360-day year.       Default Rate:   Overdue principal,
interest, fees and other amounts shall bear interest at the applicable interest
rate plus 2.00% per annum.       Ranking:   Same as Bridge Loans.      
Guarantees:   Same as Bridge Loans.       Covenants, Defaults and Mandatory
Prepayments:   Upon and after the Conversion Date, the covenants, mandatory
prepayments and defaults which would be applicable to the Senior Unsecured
Exchange Notes, if issued, will also be applicable to the Senior Unsecured Term
Loans in lieu of the corresponding provisions of the Bridge Loan Documentation.
      Optional Prepayment:  

The Senior Unsecured Term Loans may be prepaid, in whole or in part, at par,
plus accrued and unpaid interest upon not less than three days’ prior written
notice, at the option of the Borrower at any time.

 

In addition, at the option of the Borrower, an “AHYDO Saver” provision will be
included.

      Governing Law:   New York.

 

B-I-1

 

 

ANNEX II to

EXHIBIT B

 

Senior Unsecured Exchange Notes

 

Issuer:   The Borrower will issue the Senior Unsecured Exchange Notes under an
indenture capable of being qualified under the Trust Indenture Act of 1939, as
amended.  The Borrower, in its capacity as the issuer of the Senior Unsecured
Exchange Notes, is referred to as the “Issuer”.       Principal Amount:   The
Senior Unsecured Exchange Notes will be available only in exchange for the
Senior Unsecured Term Loans on or after the Conversion Date.  The principal
amount of any Senior Unsecured Exchange Note will equal 100% of the aggregate
principal amount of the Senior Unsecured Term Loan for which it is
exchanged.  In the case of any partial exchange, the initial minimum amount of
Senior Unsecured Term Loans to be exchanged for Senior Unsecured Exchange Notes
will equal $75.0 million of the aggregate principal amount of the Senior
Unsecured Term Loans, and thereafter, a minimum amount of $50.0 million (or, if
less, the aggregate amount of remaining Senior Unsecured Term Loans) for any
further exchanges.       Maturity:   The Senior Unsecured Exchange Notes will
mature on the date that is eight years after the Initial Closing Date.      
Interest Rate:   The Senior Unsecured Exchange Notes will bear interest payable
semi-annually, in arrears, at a rate equal to the Total Cap.       Ranking:    
Same as Bridge Loans and Senior Unsecured Term Loans.       Guarantees:   Same
as Bridge Loans and Senior Unsecured Term Loans.

 

B-II-1

 

 

Documentation:   The definitive documentation for the Senior Unsecured Exchange
Notes will be negotiated in good faith and will be consistent with this Term
Sheet and, subject to the foregoing, will be consistent with and substantially
similar to that certain Indenture, dated as of November 26, 2013, among Bullseye
MergerSub, Inc., the guarantors party thereto and Wilmington Trust, National
Association, as trustee, taking account of and being modified to fully reflect
the terms set forth in the Commitment Letter and the Fee Letter and the
operational and strategic requirements of the Company and the Acquired Business
and its and their respective subsidiaries (including as to operational and
strategic requirements of the Company and the Acquired Business and its and
their respective subsidiaries in light of their size, industries, business, and
business practices and business plans) (it being understood that basket sizes
and incurrence tests will be set taking into account the relative EBITDA and
total assets of the Company and the Acquired Business and its and their
respective subsidiaries on a consolidated basis); and in any event will contain
only those covenants and events of default expressly set forth in this Term
Sheet (such documentation, the “Senior Unsecured Exchange Note Documentation”).
      Offer to Purchase from Asset Sale Proceeds:   The Issuer will be required
to make an offer to repurchase the Senior Unsecured Exchange Notes (and, if
outstanding, prepay the Senior Unsecured Term Loans) on a pro rata basis, which
offer shall be at 100% of the principal amount thereof plus accrued and unpaid
interest to the date of repurchase with a portion of the net cash proceeds of
all non-ordinary course asset sales by the Issuer and its restricted
subsidiaries in excess of amounts either reinvested or required to be paid to
the lenders under the Senior Secured Facilities, with such proceeds being
applied to the Senior Unsecured Term Loans, the Senior Unsecured Exchange Notes
and the Notes in a manner to be agreed, subject to other exceptions and baskets
consistent with the Senior Unsecured Exchange Note Documentation, including, but
not limited to, exceptions and baskets less restrictive than those applicable to
the Term Loan Facility.       Offer to Purchase upon Change of Control:   After
making any payments required to be made to repay the Senior Secured Facilities,
the Issuer will be required to make an offer to repurchase the Senior Unsecured
Exchange Notes following the occurrence of a Change of Control (to be defined
consistent with the Senior Unsecured Exchange Note Documentation) at a price in
cash equal to 101% of the outstanding principal amount thereof, plus accrued and
unpaid interest to the date of repurchase, unless the Issuer shall redeem such
Senior Unsecured Exchange Notes pursuant to the “Optional Redemption” section
below.

 

B-II-2

 

 

Optional Redemption:   Except as set forth in the next two succeeding
paragraphs, the Senior Unsecured Exchange Notes will be non-callable prior to
the third anniversary of the Closing Date.  Thereafter, each such Senior
Unsecured Exchange Note may be redeemed, in whole or in part, at the option of
the Issuer at a price equal to 100% of the aggregate principal amount redeemed
plus accrued and unpaid interest, if any, plus a premium equal to three-fourths
of the coupon on such Senior Unsecured Exchange Notes, with such premium
declining ratably to zero on the date that is two years prior to the maturity
date of such Senior Unsecured Exchange Notes.           Prior to the third
anniversary of the Closing Date, the Issuer may redeem such Senior Unsecured
Exchange Notes at a make-whole price based on the yield on U.S. Treasury notes
with a maturity closest to the third anniversary of the Closing Date plus 50
basis points.           Prior to the third anniversary of the Closing Date, the
Issuer may redeem up to 40% of such Senior Unsecured Exchange Notes with an
amount equal to proceeds from any equity offering at a price equal to par plus
the coupon on such Senior Unsecured Exchange Notes; provided, however, that
Senior Unsecured Exchange Notes in a principal amount equal to at least 50% of
the aggregate principal amount of such Senior Unsecured Exchange Notes
originally issued remain outstanding after such redemption.           In
addition, at the option of the Issuer, an “AHYDO Saver” provision will be
included.           The optional redemption provisions will be otherwise
consistent with the standard set forth under “Documentation” above.

 

B-II-3

 

 

Defeasance and Discharge Provisions:   Consistent with the standard set forth
under “Documentation” above.       Modification:   Consistent with the standard
set forth under “Documentation” above.       Registration Rights:   None.  The
Senior Unsecured Exchange Notes will be “Rule 144A for life”.          Right to
Transfer Exchange Notes:   The holders of the Senior Unsecured Exchange Notes
shall have the absolute and unconditional right to transfer such notes in
compliance with applicable law to any third parties.       Covenants:  
Consistent with the standard set forth under “Documentation” above, and in no
event more restrictive than the corresponding covenants in the Term Loan
Facility or (if applicable) the Bridge Loan Documentation.  The definition of
“Permitted Liens” in the Senior Unsecured Exchange Note Documentation shall
include an exception for Liens securing “Credit Facility Indebtedness” incurred
in compliance with clause (b) of the indebtedness covenant.  Clause (b)(i) of
the indebtedness covenant in the Senior Unsecured Exchange Note Documentation
shall provide (i) dollar baskets no smaller than the dollar baskets in
Subsection 8.1(b)(i) of the Term Loan Facility, (ii) a “Borrowing Base” grower
no less favorable than the “Borrowing Base” grower in Subsection 8.1(b)(i)(I)(B)
of the Term Loan Facility and (iii) a Consolidated Secured Leverage Ratio (to be
defined consistent with the standard set forth under the heading “Documentation”
above, the “CSLR”) incurrence ratio allowing for the incurrence of secured debt
so long as on a pro forma basis the CSLR is less than or equal to 4.75:1.00.    
  Events of Default:   Consistent with the standard set forth under
“Documentation” above, and in no event more restrictive than the corresponding
default provisions of the Term Loan Facility or (if applicable) the Bridge Loan
Documentation.       Governing Law:   New York.

 

B-II-4

 

 

EXHIBIT C

 

Project Metallica

Summary of Additional Conditions

 

All capitalized terms used but not defined herein shall have the meaning given
to them in the Commitment Letter to which this Summary of Additional Conditions
is attached, including the other Exhibits thereto.

 

Except as otherwise set forth below, the initial borrowing under the Bridge
Facility shall be subject to the satisfaction or waiver of the following
additional conditions:

 

1.          The Acquisition shall have been or, substantially concurrently with
the initial borrowing under the Bridge Facility shall be, consummated in all
material respects in accordance with the terms of the Acquisition Agreement,
without giving effect to any modifications, amendments, express waivers or
express consents thereunder by the Buyers that are materially adverse to the
Lenders without the consent of the Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed), it being understood and agreed
that (i) any change in the purchase price shall not be deemed to be materially
adverse to the Lenders but (x) any resulting reduction in purchase price to the
extent resulting in lower cash funding by the Buyers shall be allocated to a
reduction in the Bridge Facility (which reduction shall not result in a Bridge
Facility of less than $200 million), with any excess net cash proceeds of the
Bridge Facility not applied to such purchase price reduction to be applied to
make a prepayment of the Term Loan Facility (subject to any requirement that
such a prepayment be in a minimum amount or integral multiples of a stated
amount) or to pay fees, premiums and expenses related to the Transactions and
(y) any increase in purchase price (excluding, for the avoidance of doubt,
purchase price adjustments in respect of working capital pursuant to the
Acquisition Agreement) may be funded with the Company’s cash, borrowings under
the ABL Facility or the proceeds of a common or other “qualified” equity
issuance, or a common equity contribution received by the Company and (ii) any
modification, amendment, consent or waiver to the definition of “Material
Adverse Effect” in the Acquisition Agreement shall be deemed to be materially
adverse to the interests of the Lenders.

 

2.          The Refinancing (if any) shall have been, or substantially
concurrently with the initial borrowing under the Bridge Facility shall be,
consummated.

 

3.          Since the date of the Acquisition Agreement, no condition, event,
occurrence, fact, change, development or effect shall exist or have occurred or
come to exist or been threatened that, individually or in the aggregate, has
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect (as defined in the Acquisition Agreement).

 

C-1

 

 

4.          All fees related to the Transactions payable to the Lead Arrangers,
the Bridge Administrative Agent or the Lenders shall have been paid to the
extent due.

 

5.          The Lead Arrangers shall have received (a) audited consolidated
balance sheets and related statements of operations, comprehensive income
(loss), equity (deficit) and cash flows of the Company for the three most
recently completed fiscal years of the Company ended at least 90 days before the
Closing Date, (b) unaudited consolidated balance sheets and related statements
of operations, comprehensive income (loss), equity and cash flows of the Company
for any subsequent fiscal quarter of the Company ended at least 45 days before
the Closing Date and for the comparable quarter of the prior fiscal year, (c)
audited consolidated balance sheets and related statements of income,
comprehensive income, cash flows and partner’s capital of the Acquired Business
for the three most recently completed fiscal years of the Acquired Business
ended at least 90 days before the Closing Date and (d) unaudited consolidated
balance sheets and related statements of operations, comprehensive loss and cash
flows of the Acquired Business for any subsequent fiscal quarter of the Acquired
Business ended at least 45 days prior to the Closing Date, and in each case, for
the comparable period of the prior fiscal year. The Lead Arrangers hereby
acknowledge receipt of the financial statements (I) in the foregoing clauses (a)
and (c), (II) in the foregoing clause (b) for the fiscal quarters ended February
2, 2014, May 4, 2014 and August 3, 2014, and (III) in the foregoing clause (d)
for the fiscal quarters ended March 31, 2014 and June 30, 2014.

 

6.          The Lead Arrangers shall have received an unaudited pro forma
consolidated balance sheet and a related unaudited pro forma consolidated
statement of operations of the Company and its subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period of the Company ended at least 45 days before the
Closing Date (or if the end of the most recently completed four fiscal quarter
period of the Company is the end of a fiscal year of the Company, ended at least
90 days before the Closing Date), prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of operations).

 

7.          The Lead Arrangers shall have received a certificate of the chief
financial officer or treasurer (or other comparable officer) of the Company
substantially in the form of Annex I attached hereto certifying the solvency,
after giving effect to the Transactions, of the Company and its subsidiaries on
a consolidated basis.

 

C-2

 

 

8.           (a) One or more investment banks reasonably satisfactory to the
Lead Arrangers (collectively, the “Investment Banks”) shall have been engaged to
publicly sell or privately place the Notes and (b) the Lead Arrangers and the
Investment Banks each shall have received as promptly as practicable but, in any
event, no later than 20 consecutive calendar days prior to the Closing Date
(provided that such consecutive day period shall (i) not be required to be
consecutive to the extent it would include November 26, 2014 through November
30, 2014 (which dates set forth in this clause (i) shall be excluded for
purposes of the 20 calendar day period), (ii) either expire prior to December
20, 2014 or commence after January 4, 2015 and (iii) not be required to be
consecutive to the extent it would include May 22, 2015 through May 25, 2015
(which dates set forth in this clause (iii) shall be excluded for purposes of
the 20 calendar day period)) (such period, the “Marketing Period”), an offering
memorandum which shall be in customary complete form (except for portions
thereof and information that would customarily be provided by the Investment
Banks) or which, with respect to the description of notes and any other parts
thereof for which the Investment Banks’ or its advisors’ cooperation or approval
is required for them to be complete, the Company shall have used its
commercially reasonable efforts to cause them to be complete, and in either
case, which offering memorandum shall contain information regarding the Company
and the Acquired Business of the type and form customarily included in private
placements under Rule 144A of the Securities Act and financial statements, pro
forma financial statements, business and other financial data of the Company and
the Acquired Business of the type required in a registered offering by
Regulation S-X and Regulation S-K under the Securities Act (other than Rules
3-10 and 3-16 of Regulation S-X and subject to exceptions customary for private
placements pursuant to Rule 144A promulgated under the Securities Act) or that
would be necessary for the Investment Banks to receive customary (for high-yield
debt securities) “comfort” (including “negative assurance” comfort) from
independent accountants in connection with the offering of the Notes, and, in
the case of the annual financial statements, the auditors’ reports thereon.
Notwithstanding anything in this paragraph 8 to the contrary, the only financial
statements that shall be required to be included in the offering memorandum
shall be (I) those required to be delivered pursuant to paragraph 5 of this
Summary of Additional Conditions and (II) pro forma financial statements
relating to (i) the most recently completed fiscal year of the Company ended at
least 90 days before the Closing Date and (ii) any subsequent interim fiscal
period of the Company ended at least 45 days before the Closing Date for which
accompanying financial statements are required to be delivered pursuant to
paragraph 5 of this Summary of Additional Conditions.

 

9.          The Lead Arrangers shall have received at least three calendar days
prior to the Closing Date all documentation and information as is reasonably
requested in writing by the Bridge Administrative Agent, at least 10 calendar
days prior to the Closing Date, about the Borrower and the Guarantors mutually
agreed to be required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

 

10.         Subject in all respects to the Funding Conditions Provision, the
Guarantees of the Bridge Facility shall have been executed by the Guarantors and
be in full force and effect or substantially simultaneously with the initial
borrowing under the Bridge Facility, shall be executed and become in full force
and effect.

 

C-3

 

 

Annex I to Exhibit C

 

Form of Solvency Certificate

 

Date: _____, 201[ ]

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of _____, a _____ _____ (the
“Borrower”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon (i) facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such fact and circumstances after
the date hereof) and (ii) such materials and information as I have deemed
relevant to the determination of the matters set forth in this certificate,
that:

 

1.          This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Section __ of the Credit Agreement, dated as of _________
____, 201[ ], among _________ (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this certificate shall have the meanings set
forth in the Credit Agreement.

 

2.          For purposes of this certificate, the terms below shall have the
following definitions:

 

(a)          “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)          “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)          “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d)          “Identified Contingent Liabilities”

 

C-I-1

 

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities and excluding any such contingent liabilities of
the Acquired Business), as and to the extent identified and explained in terms
of their nature and estimated magnitude by responsible officers of the Borrower.

 

(e)          “Will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

 

(f)          “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

 

3.          For purposes of this certificate, I, or officers of the Borrower
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)          I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section [__] of the Credit Agreement.

 

(b)          I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

 

(c)          As chief financial officer of the Borrower, I am familiar with the
financial condition of the Borrower and its Subsidiaries.

 

4.          Based on and subject to the foregoing, I hereby certify on behalf of
the Borrower that after giving effect to the consummation of the Transactions,
it is my opinion that (i) the Fair Value and Present Fair Salable Value of the
assets of the Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Borrower and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole will be able to pay
their Stated Liabilities and Identified Contingent Liabilities as they mature.

 

* * *

 

C-I-2

 

 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

  [Borrower]       By:________________________________   Name:   Title:  Chief
Financial Officer

 

C-I-3

 